Citation Nr: 1143451	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-33 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than June 8, 2005 for the grant of service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation greater than 30 percent prior to June 5, 2006 for PTSD.

3.  Entitlement to total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU) prior to June 5, 2006.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Counsel



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to January 1968.  His discharge documents show that he was awarded the Combat Infantryman's Badge. 

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in December 2005, October 2006, and September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in May 2010 at which time the Board remanded the issues of an effective date earlier than June 8, 2005 for the grant of service connection for PTSD; an initial evaluation greater than 30 percent for PTSD prior to June 5, 2006; and an earlier effective date for TDIU.  

The Board granted a 100 percent evaluation for the service-connected PTSD beginning August 1, 2006, which the RO effectuated in a May 2010 rating decision.  As a consequence of the grant of a total schedular evaluation, the question of whether a TDIU was warranted from August 1, 2006 to February 25, 2008 became moot.  However, the Board finds that the issue of entitlement to TDIU prior to assignment of a 100 percent evaluation being in force for the service-connected PTSD remains on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In addition, the May 2010 remand also noted that the Veteran's Counsel had made a specific claim for clear and unmistakable error in the August 1970 rating decision in which service connection for schizophrenic reaction, manifested by paranoid delusions was denied.  The Board directed the RO to adjudicate the issue, observing it was inextricably intertwined with the issue of an effective date for the grant of service connection for PTSD.  

In a June 2010 supplemental statement of the case, the RO adjudicated the issue of CUE in the August 1970 rating decision, finding no CUE.  It also denied an effective date earlier than June 8, 2005 for the grant of service connection for PTSD; an initial evaluation greater than 30 percent for PTSD prior to June 5, 2006, and an earlier effective date for TDIU.

While the Board determined that the issue of CUE had been raised, while the case was remanded, the Veteran's attorney submitted additional argument in December 2010 clarifying that the Veteran is not asserting CUE in the August 1970 rating decision.  A similar assertion was contained in Counsel's October 2011 statement.  In light for Veteran's counsel's recent statements and the lack of an intent to appeal the RO's determination regarding CUE in the 1970 decision, the Board concludes that the issue of CUE in the August 1970 rating decision is not properly developed for appellate review, and the Board will proceed accordingly.  

The issues have been recharacterized as reflected on the first page of this decision.

The Board further observes that the Veteran's Counsel submitted Social Security documents showing the Veteran's wages during the relevant periods of time.  This evidence was not previously of record and has not been reviewed by the Agency of Original Jurisdiction.  Counsel did not provide waiver of AOJ review as required under 38 C.F.R. § 19.37 (2011).  However, the Board finds it is not necessary to obtain such waiver in this case, as the information is essentially duplicative of that already of record.  In this regard, the Veteran has asserted he has been essentially unemployed since 1990, and the record shows he has been in receipt of nonservice-connected pension since 1970.  Moreover, the evidence is not relevant in that, as will be explained below, it is not the Veteran's wages or lack thereof on which the issue of entitlement to TDIU hinges, but whether the service-connected PTSD and malaria, either alone or together, render him unemployable prior to June 5, 2006.  See 38 C.F.R. §§ 4.16, 19.37 (2011).

The development requested by the Board in May 2010 having been completed, the case is now again before the Board.  


FINDINGS OF FACT

1.  In an August 1970 decision, the RO denied service connection for a nervous condition.  The Veteran was given notice in a September 1970 notification letter.  The Veteran did not appeal this decision, and it became final.

2.  The August 1970 decision and September 1970 notification letter implicitly denied service connection for schizophrenic reaction manifested by paranoid delusions as well as paranoid personality.  

3.  The earliest document that may be construed as a claim to reopen the claim for service connection for a nervous condition is the claim for service connection for PTSD received on June 8, 2005.

4.  Prior to June 5, 2006, the service connected PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

5.  Prior to June 5, 2006, the Veteran was service connected for PTSD, evaluated as 30 percent disabling, and malaria, evaluated as zero percent disabling, for a total combined disability evaluation of 30 percent.  

6.  Prior to June 5, 2006, the medical evidence does not demonstrate that the Veteran's service-connected PTSD and malaria, either alone or together, render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The August 1970 RO decision which denied service connection for a nervous condition to include schizophrenic reaction manifested by paranoid delusions and paranoid personality, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d), 20.302(a); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Andrews v. Nicholson, 421 F. 3d 1278 (Fed. Cir. 2005); see also Adams v. Shinseki, 568 F.3d 956, 961-964 (Fed. Cir. 2009).

2.  The criteria for an effective date earlier than June 8, 2005 for service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

3.  The criteria for an initial evaluation greater than 30 percent for PTSD prior to June 5, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 4.130 and Part 4, Diagnostic Code 9411 (2011).

4.  The criteria for a TDIU prior to June 5, 2006, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA does not require VA assistance to a claimant where further assistance would not aid in substantiating a claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Concerning the claims for earlier effective date and higher initial evaluation, the Board notes that these claims involve a "downstream" issue, as the initial claim for service connection for PTSD was granted in the December 2005 rating decision appealed, and the current appeal arises from the veteran's disagreement with the evaluations originally assigned.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiate-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the veteran's claim for an increased initial disability rating was appealed directly from the initial rating assigned, no further action under section 5103(a) is required. Goodwin v. Peake, 22 Vet. App. 128 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the claim for TDIU, he was sent a letter dated in July 2005 that satisfied the duty to notify provisions regarding TDIU, as well as claims for service connection.  The letter provided him an opportunity to submit any evidence pertinent to his claim.  This letter did not include information concerning how disability evaluations and effective dates were assigned.  A subsequent letter dated in June 2006 addressed this information, after which the claim was readjudicated.

The Veteran underwent VA examination in October 2005.  The examination included review of the claims file, to include service treatment records.  The examiner is identified as a psychologist/Ph.D.  Rationales for opinions requested were provided, and diagnoses, conclusions and opinions were based on the review of the record, interview and examination of the Veteran, and medical expertise.  This examination is therefore adequate for the purposes of adjudicating the claimed herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In addition, postservice VA hospital records from 1970 and VA treatment records from 2005 to 2006 were obtained.  Moreover, neither the Veteran nor his Counsel have argued that there is any other evidence, including VA or private treatment records, that would provide the basis for an informal claim prior to the June 2005, or that there is any other evidence tending to establish an earlier effective date for the grant of service connection for PSTD, a higher initial evaluation for PTSD prior to June 5, 2006, or entitlement to TDIU prior to June 5, 2006.

Accordingly, the appeal will be decided based upon the evidence of record.  38 C.F.R. § 3.655 (2010).  VA's duty to assist the Veteran in the development of his claim is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991). 

Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand as to the issues herein decided.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  No further notification or development action is necessary on the issue now being decided.  Neither the veteran nor his Counsel has argued otherwise.

I.  Earlier Effective Date

Service connection for PTSD was granted, as directly related to active service, in a December 2005 rating decision, and assigned a 30 percent evaluation, effective June 8, 2005.  The Veteran appealed the effective date assigned and argues that the effective date should be May 22, 1970, when he first filed for service connection for a nervous disorder. 

The applicable statute and regulations provide that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date for service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year following separation from service.  Otherwise, it will be the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The effective date for the grant of service connection for a reopened claim is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later, except in cases where the new and material evidence is comprised of service department records.  38 C.F.R. § 3.400(q),(r), 3.156(c) (2011).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r) (2011).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his Counsel, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 
When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155 (2011).

A report of examination or hospitalization, which meets certain requirements, will be accepted as an informal claim for benefits if the report relates to a disability, which may establish entitlement. 38 C.F.R. § 3.157(a); see also 38 C.F.R. § 3.155(c).  Once a formal claim for compensation has been allowed or a formal claim for compensation disallowed, receipt of VA medical records or private medical records may be accepted as an informal claim under limited circumstances. See 38 C.F.R. § 3.157(b).  Those circumstances provide, in pertinent part, that the date of receipt of evidence from a private physician or layman will be accepted as the date of receipt of a claim only when the evidence furnished by or on behalf of the claimant is within the competence of the physician or lay person and shows a reasonable probability of entitlement to benefits.  See 38 C.F.R. § 3.157(b)(2).

A report of examination or hospitalization may be accepted as an informal claim for an increased disability evaluation, but only after a formal claim has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.  38 C.F.R. § 3.157.

The record shows that the Veteran submitted a claim for service connection for a nervous condition in May 1970.  The claim was received on May 22, 1970.  VA treatment records show that he had been hospitalized from April 22, 1970 to May 29, 1970 and discharged with diagnoses of acute schizophrenic episodes manifested by paranoid delusions, aggressive autistic thinking, loosening of associations and auditory hallucinations; and paranoid personality.  The August 1970 rating decision denied service connection for a nervous condition, described as schizophrenic reaction, manifested by paranoid delusions, on the basis that there was no medical evidence of a nervous disability in service or post-service within the one-year presumptive period following discharge from active service.  Paranoid personality was also denied as a constitutional or developmental abnormality and not a disability under the law.  

Notification was sent to the Veteran in the form of a letter dated September 10, 1970.  The September 1970 notification letter stated:  

Your disability compensation claim has been carefully considered.  To establish entitlement to this benefit, the evidence must show:  

(1) That you have a disability incurred or aggravated in service, in line of duty; and (2) It must be 10% or more disabling.

The evidence, including your service records, does not meet these requirements.  Accordingly, you are not entitled to compensation for the reason(s) checked below:

Box 3 is checked and states "Your other nervous condition is a constitutional or developmental condition, and not a disability under the law."

The Veteran was notified of his appellate and procedural rights, but did not disagree with the decision and, therefore, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Veteran's counsel argues that this notification is insufficient.  He argues that in only checking box #3 on the face of the notification letter, and using the terms "other nervous condition" the letter clearly omits any information of the denial for service connection for the nervous condition for which the Veteran was hospitalized, i.e., schizophrenic reaction manifested with paranoid delusions (as described on the rating decision) or schizophrenic episodes manifested by paranoid delusions (as described on the hospital documents).  Veteran's counsel points to Myers v. Principi, 16 Vet. App. 228, 235 (2001) (holding that a VA procedural error can cause a claim stream to be open regardless of the length of time that has passed) and concludes that the Veteran's claim for a nervous condition, including his now service-connected PTSD, has remained pending since the Veteran filed his initial claim in May 1970.

However, while the November 1970 notification letter did not specifically identify the schizophrenic reaction/episodes manifested by paranoid delusions, the Board notes that such issue is deemed to have been implicitly denied.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Andrews v. Nicholson, 421 F. 3d 1278 (Fed. Cir. 2005); see also Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009) ("The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision").  

The United States Court of Appeals for the Federal Circuit (Circuit Court) in Adams identified four factors to be used in determining whether a pending claim has been implicitly denied:  (1) the description of evidence considered in the VA adjudication (by the RO or Board); (2) the relatedness of the claims; (3) the timing of the claims, i.e., whether filed simultaneously or close together in time; and (4) whether a reasonable person would be placed on notice that the expressly denied claim also included an implicit denial of another inferred or informal claim.  The test is based on a totality of the circumstances.  Id., at 963-964.

The August 1970 rating decision and November 1970 notification letter meet all four factors of Adams, supra.  Concerning factors (2) and (3), schizophrenic episodes and paranoid personality, as described in the VA hospital records, and schizophrenic reaction and paranoid personality, as listed on the August 1970 rating decision, derive from the same claim for service connection for a nervous disorder.  The conditions were diagnosed and treated at the same time, as reflected in the hospital records, and the language referring to both conditions is similar.  The Veteran made no distinction between the conditions, and it is not certain he knew there was a distinction.  He and the RO referred to both conditions as a nervous condition and nervous disability.  Concerning factors (1) and (4), the same evidence was used as the basis for analysis concerning both disorders.  The rating decision notes that there is no medical evidence in service relative to a nervous disability, service connection for this disability is denied.  Given the foregoing, the Board finds that a reasonable person would have believed that "nervous disability" would have included schizophrenic episodes, schizophrenic reaction, and paranoid personality.  

The August 1970 RO decision is therefore a final decision determinative of the claim for service connection for a nervous condition.  A previous RO determination that is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105(a) (2011).  

As to the issue of CUE, the Board notes that it discussed the Counsel's raising of CUE in its 2010 remand, and that Board remanded the case for adjudication of the issue of CUE in the August 1970 rating decision.  In the 2010 remand, the Board observed the claim for CUE was inextricably intertwined with the claim for an earlier effective date for service connection for PTSD.  Accordingly, the RO adjudicated the claim for CUE in the August 1970 rating decision in a June 2010 supplemental statement of the case.  The RO held that the August 1970 rating decision was not clearly and unmistakably erroneous.  Significantly, neither the Veteran nor his counsel disagreed with this decision or expressed a desire to appeal the denial of CUE in the earlier rating decision.  Rather, in a December 2010 statement in support of claim, the Veteran's counsel explicitly stated that the Veteran was not asserting CUE in the August 1970 decision.  The Board thus finds that there is no pending CUE claim in the present case.

Following the August 1970 rating decision, the record shows that the RO received no further correspondence from the Veteran concerning a nervous condition or any other acquired psychiatric disorder until June 2005.  At that time, the Veteran filed a claim for PTSD.  The RO treated this as a new claim.  In response to this new claim, the RO granted service connection for PTSD in a December 2005 rating decision.  An effective date of June 8, 2005, the date of receipt of the new claim was assigned.  

Review of the record following the 1970 denial of service connection presents no evidence of an unadjudicated claim, an informal claim, or intent to file a claim for service connection for a nervous disorder, to include PTSD prior to June 2005.  Under the regulations the effective date for the award of service connection for a nervous disorder based on the submission of new and material evidence following the final denial of the claim is June 8, 2005, the date the claim to reopen was received.  See 38 C.F.R. § 3.400(q)(2).  

There is no evidence of any earlier unadjudicated formal or informal claim seeking service connection for PTSD specifically or as part of a claim for a nervous disorder.  There is no indication, and neither the Veteran nor his Counsel has asserted that he received treatment from the VA, the records of which could be reasonably construed as seeking service connection for a nervous disorder to include PTSD within the meaning of 38 C.F.R. § 3.157 (regulation permitting use of medical record as informal claim for benefits applies only to a distinct group of claims where service connection has already been established); see also Lalonde v. West, 12 Vet. App. at 382 (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  

Therefore, the preponderance of the evidence is against an effective date earlier than June 8, 2005 for the grant of service connection for PTSD.  There is no benefit of the doubt to be resolved, see 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102; and an effective date earlier than June 8, 2005 for the grant of service connection for PTSD is not warranted.  

II.  Higher Initial Evaluation

Prior to June 5, 2006, the Veteran's PTSD is evaluated as 30 percent disabling.  The Veteran argues that a higher evaluation is warranted therefor.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An initial 30 percent disability evaluation for PTSD effective in June 2005 was assigned in the December 2005 rating decision.  The Veteran appealed the evaluation assigned.  In July 2006, the RO received information that the Veteran had been hospitalized for his PTSD beginning on June 5, 2006. VA hospital records show the Veteran was hospitalized from June 5 to July 21, 2006.  In an October 2006 rating decision, the RO granted temporary total evaluation effective June 5, 2006 under 38 C.F.R. § 4.29.  Effective August 1, 2006, the 30 percent evaluation was reassigned.  In May 2010 the Board granted a 100 percent evaluation for PTSD beginning August 1, 2006.  The RO effectuated this grant in a May 2010 rating decision, granting a 100 percent evaluation for PTSD effective August 1, 2006.  

Inasmuch as the Veteran has been assigned a 100 percent disability evaluation continuously since June 5, 2006, the issue herein for consideration is entitlement to an initial evaluation greater than 30 percent prior to June 5, 2006.

PTSD is evaluated under a General Formula for Mental Disorders pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under these criteria, a 30 percent evaluation is warranted when occupational and social impairment is found with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV). 

A GAF of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

The October 2005 VA examination report shows that the Veteran reported in April 2005 acting and feeling as though the traumatic event was recurring (including a sense of reliving the experience, illusions, hallucinations, and dissociative flashback episodes), intense psychological distress at exposure to internal or external cues symbolizing or resembling the traumatic event, physiological reactions on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, avoidance, markedly diminished interest/participation in significant acts, detachment, estrangement, restricted range of affect, difficulty concentrating, hypervigilance and exaggerated startle response, and a sense of foreshadowed future.  He further reported symptoms of intrusive memories and thoughts, irritability, bad dreams occurring one in every eight weeks, difficulty sleeping, anger, resentment, guilt, and depression.  He described auditory hallucinations in the form of an incomprehensible mumbling voice that follows him.  He stated he had no future plans and felt estranged from people, although he tried to date.  The Veteran reported long term unemployment.  He stated he had been employed for six months at a Chrysler assembly plant in 1968 but had problems with coworkers and supervisors, and quit.  In 1969, he reported he worked for eight months for the U.S. Postal Service, but was terminated for falsifying his application.  Since then, he reported marginal employment, mostly in odd jobs, and that he last worked in 1990 as a day laborer.  He completed eighth grade and obtained his General Education Diploma (GED) after the military, after which he completed one semester of community college.  His leisure activities were TV and golf.  Socially, he reported he had been married twice, the first time from 1971 to 1972, and the second time for 28 years until his spouse died.  He had one daughter from the first marriage, with whom he reported a good relationship.  He had a son out of wedlock as a teenager with whom he reported having no relationship.  He reported good relationships with his siblings, and stated he had lived with his brother for the past two and one-half years.  He reported a history of drug abuse, but that he had been clean for four years. 

The examiner observed the Veteran to be oriented in three spheres and well-attired.  He was responsive and communication skills were within normal limits.  Mood was depressed and his affect was congruent but full.  He was able to laugh during the interview, and facial expressions were evidence and fit with the circumstances and content.  He manifested no formal thought disorder, and no lapses in sustained focus or brief dissociations.  There were no apparent amnesias, and no clinically significant suicidal or homicidal ideation.  Thought content was bitter and resentful to the VA, and reflected low self esteem and guilt.  His memories were focused on the traumas he experienced during his active duty in Vietnam.  He manifested irritability which the examiner described as a burden to him.  He was also observed to manifest curtailed objective attachment capacity, disrupted sleep, mild nightmaring, mild vigilance, and nervousness but no panic or agoraphobia.  He voiced no positive future plans.  Judgment and insight were retained. 

The examiner diagnosed PTSD, delayed onset, major depression with psychotic features, and history of polysubstance abuse in remission in AXIS I and schizoid traits in AXIS II.  The examiner described functional impairment as insufficient mood management skills, insufficient sleep and dream hygiene skills and commented that the Veteran's ability to tolerate employment was compromised.  The examiner stated he could not determine the extent of that compromise, but that it would become more apparent with further clinical contact.  The examiner opined that the Veteran's PTSD was mild, and that the quality of the Veteran's personal and domestic life was only mildly impaired as the Veteran sought to date, had some contact with his daughter and was reportedly active in his faith.  However, the examiner indicated that the prognosis could not be forecast.  The examiner assigned a GAF of 70, and stated separate GAF scores could not be determined.  The examiner further commented that he was unable to reconcile the earlier diagnosis of schizophrenia with the current diagnosis of PTSD.  The examiner observed that PTSD was not a diagnostic option at the time the Veteran was diagnosed with schizophrenia, and DSM III, (the Diagnostic and Statistical Manual of Mental Disorders, Third Edition) was later recognized as a source of overdiagnosis of schizophrenia.  Moreover, the record showed use of street drugs, which could have included other substances that could have induced a delusional state.  

Based on the foregoing, the Board finds that the Veteran's overall disability picture attributed to his service-connected PTSD prior to June 5, 2006 is productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

As to symptomatology, the evidence shows the Veteran was found to be oriented and responsive, and to exhibit communication skills within normal limits.  He was depressed and nervous and exhibited low self esteem and guilt but was able to laugh and exhibited no panic, agoraphobia, or clinically significant suicidal or homicidal ideation.  There were no findings of formal thought disorder, lapsed focus, or dissociation.  Memories were focused on traumas he experienced during in Vietnam, but he exhibited no amnesias.  He reported auditory hallucinations, but they were not observed.  There was no indication that the Veteran presented with speech that was intermittently illogical, obscure or irrelevant; panic attacks occurring more than once a week or more; near continuous depression or depression or panic affecting the ability to function independently; spatial disorientation; neglect of personal appearance and hygiene; persistent delusions or hallucinations; grossly inappropriate behavior; or that he presented a persistent danger of hurting self or others; or other symptomatology productive of occupational and social impairment greater than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Rather, the examiner characterized the Veteran's symptomatology as mild, and assigned a GAF of 70.  In doing so, the examiner indicated he was unable to separate out the symptomatology of other psychological disorders.  In addition, while the examiner observed that the Veteran's ability to tolerate employment was compromised, and advised the extent of that compromise could not be determined.  Specifically, the examiner identified insufficient mood management skills, insufficient sleep and dream hygiene skills.  Notwithstanding, the overall GAF was 70, which is consistent with mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well and having some meaningful interpersonal relationships.  

The examiner noted that the Veteran's clinical picture would become clearer-which it did upon hospitalization in 2006.  Prior to June 5, 2006, though, the Veteran was not yet at that point.  It is not until the Veteran was hospitalized in June 2006 that the medical evidence demonstrates occupational and social impairment productive of more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Given the foregoing, the Board finds that a preponderance of the evidence is against the assignment of an evaluation greater than 30 percent for PTSD prior to June 5, 2006.  There is no benefit of the doubt to be resolved, and an evaluation greater than 30 percent for PTSD prior to June 5, 2006 is not warranted.

The assignment of different evaluations throughout the pendency of the Veteran's appeal has been considered, in accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the medical evidence does not present any time period prior to June 5, 2006 during which an initial evaluation greater than 30 percent may be assigned.

The Board has considered the question of whether an extraschedular rating may be appropriate.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran reports doing day labor, painting homes, etc., but essentially being unemployed since 1990.  The Board notes that he has been in receipt of non-service connected pension since 1970 due to nonservice connected schizophrenic reaction, paranoid and residuals of a gunshot wound to the right thigh.  The VA examiner in October 2005 diagnosed PTSD and major depression with psychotic features on AXIS I and schizoid traits on AXIS II and assigned a GAF of 70.  In doing so, the examiner indicated he was unable to separate out the symptomatology of other psychological disorders.  In discussing the Veteran's functional impairment, the examiner described functional impairment as insufficient mood management skills, insufficient sleep and dream hygiene skills.  The examiner opined the Veteran's PTSD was mild but commented that the Veteran's ability to tolerate employment was compromised.  The examiner stated he could not determine the extent of that compromise, but in assigning an overall GAF of 70, the examiner has indicated that the Veteran's symptomatology for all psychiatric disorders present at that point in time was mild in severity.  

The Board notes that it has no reason to doubt that the Veteran's PTSD symptomatology adversely impacts his employability.  Moreover, the VA examiner in October 2005 indicated that the Veteran's ability to tolerate employment was compromised.  However, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The evidence of record does not otherwise show any indication of frequent hospitalization for PTSD during the period under consideration.

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

III.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1) 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). 

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  See 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be referred to the Director of Compensation and Pension Service for extraschedular consideration. 

Prior to June 5, 2006, the Veteran was service-connected for PTSD, evaluated as 30 percent disabling, and malaria, evaluated as zero percent disabling.  His combined service connected disability rating 30 percent does not meet the threshold requirements under 38 C.F.R. § 4.16(a).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b). 

Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

For a veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The October 2005 VA examiner described functional impairment as insufficient mood management skills, insufficient sleep and dream hygiene skills and commented that the Veteran's ability to tolerate employment was compromised.  The examiner stated he could not determine the extent of that compromise, but opined that the Veteran's PTSD was mild, and that the quality of the Veteran's personal and domestic life was only mildly impaired as the Veteran sought to date, had some contact with his daughter and was reportedly active in his faith.  The GAF of 70, as above noted, is assigned for the Veteran's psychiatric condition overall, as the examiner could not give separate GAF scores for separate psychiatric diagnoses.  This indicates that the Veteran's overall disability level for all psychiatric disabilities is consistent with mild impairment.

The evidence of record indicates that the Veteran has a GED, and that he has been substantially unemployed since at least 1990, as he has been in receipt of nonservice-connected pension since May 1970.  

The 30 percent evaluation for PTSD during this time period has been confirmed and continued by this decision and will not be herein considered again.  The Veteran is also service-connected for malaria during this time period, evaluated as zero percent disabling.  However, the Veteran has not alleged he has current compensable disability resulting from his malaria, nor do treatment records indicate that this is the case.  There are no assertions or findings of active malarial parasites, and the Veteran has not contested or claimed, nor does the evidence demonstrate, liver or spleen damage, or any other residuals arising as a result of the service-connected malaria.  Absent symptomatology, the zero percent evaluation is appropriate.  See 38 C.F.R. §§ 4.88, Diagnostic Code 6304 (2005-2011); 4.114, Diagnostic Codes 4351 through7354, and 4.117, Diagnostic Codes 7700 through 7716 (2005-2011).

VA treatment records dated in 2005 and 2006 show treatment for PTSD and an audiology consult.

After review of all the evidence, the Board concludes the Veteran's PTSD is properly evaluated as 30 percent disabling and his malaria is properly evaluated as zero percent disabling prior to June 5, 2006.  There is no medical evidence of other impairment that could warrant further or higher evaluations reflected in the medical evidence now before the Board during this time period.

There is no other indication in VA treatment records or the October 2005 VA examination report that the Veteran's PTSD and malaria, alone, precluded him from obtaining substantially gainful employment prior to June 5, 2006.  Moreover, the Veteran and his Counsel have the opportunity to provide additional evidence of the impact of his PTSD and malaria on his employability, but he has not done so.  See 38 U.S.C.A. § 5107 (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

Veteran's Counsel relies on earnings statement from Social Security Administration that reflects the Veteran had zero dollars in earnings in 2005.  As noted above, the Veteran has been in receipt of nonservice connected pension since 1970.  This result is not unexpected.  The question is, rather, whether that unemployment is due solely to his service-connected disabilities.  After review of the record, the Board must conclude that prior to his hospitalization for PTSD in June 2006, it was not.  

The Veteran is competent to state that his service connected PTSD makes employment difficult.  However, the ability to determine if his service-connected conditions are preclusive of any type of non-marginal employment is an opinion that is outside of the expertise of a layman.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, to the extent the Veteran's argument and that advanced by his Counsel that his PTSD is productive of his unemployability constitutes a statement as to his employability; such report is outweighed by the findings of the VA examiner in October 2005.  

Crucially, the evidence of record does not show that the Veteran's service-connected disabilities are so exceptional or unusual that they cause him to be unemployable prior to June 5, 2006.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 4.16(b) is not in order. 

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for PTSD or malaria prior to June 5, 2006, and that the manifestations of his PTSD and malaria are not in excess of those contemplated by the schedular criteria.  See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (noting that in view of potential entitlement to extraschedular rating that the examiner should describe the effect of hearing loss on occupational functioning and daily activities).  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of those contemplated by the assigned ratings. 

Given the above, while the Veteran's service-connected PTSD and malaria undoubtedly has some effect on his employability, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against a finding that the Veteran is precluded from securing substantially gainful employment solely by reason of his service-connected PTSD and malaria prior to June 5, 2006, or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected PTSD and malaria prior to June 5, 2006, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted. 

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An effective date earlier than June 8, 2005 for the grant of service connection for PTSD is denied.

An initial evaluation greater than 30 percent for PTSD prior to June 5, 2006 is denied.

Entitlement to a TDIU prior to June 5, 2006 is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


